Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 17, 2021

                                    No. 04-21-00150-CV

                        IN THE ESTATE of Maria Luisa AGUILAR,

                  From the County Court At Law No 1, Webb County, Texas
                            Trial Court No. 2020PB5000085-L1
                         Honorable Hugo Martinez, Judge Presiding


                                       ORDER
        On October 13, 2021, this court granted court reporter Virginia Henderson an extension
of time to file the reporter’s record to November 3, 2021. The reporter’s record has not been
filed. We ORDER Virginia Henderson to file the reporter’s record on or before December 7,
2021.



                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court